Citation Nr: 0020987	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than March 5, 1998, 
for the grant of a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO which 
denied the veteran entitlement to an earlier effective date 
for a grant of pension benefits.



FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the 
veteran entitlement to a permanent and total disability 
rating for pension purposes; and a timely substantive appeal 
with regard to that issue was not received at the RO.

2.  The veteran's reopened claim for a permanent and total 
disability rating for pension purposes was received at the RO 
on March 5, 1998.  

3.  The veteran was not so incapacitated as to prevent him 
from filing his reopened claim for entitlement to nonservice-
connected pension prior to March 5, 1998.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 
1998, for the award of nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.340, 3.400, 4.15 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issue of an earlier effective date for the award of 
pension benefits is well grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that the veteran 
has presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §5107.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15.

In this case, the veteran was awarded a grant of nonservice-
connected pension in May 1998, with an effective date of 
March 5, 1998, the date of his reopened claim.  The veteran 
contends, in essence, that April 17, 1997, is the date on 
which entitlement to the grant of nonservice-connected 
pension arose and as such, he is entitled to an effective 
date of April 17, 1997, for the grant of nonservice-connected 
pension benefits.

Historically, the veteran was denied entitlement to 
nonservice-connected pension benefits in May 1986, June 1992 
and September 1993.  In November 1993, the veteran submitted 
a timely Notice of Disagreement with regard to the September 
1993 rating decision denying entitlement to nonservice-
connected pension.  The RO thereafter issued a December 1993 
Statement of the Case  in that regard.  The veteran testified 
at a personal hearing at the RO in June 1994.  Thereafter, in 
December 1994, a Hearing Officer decision was issued which 
confirmed the denial of entitlement to nonservice-connected 
pension benefits.  The veteran failed to submit a timely 
substantive appeal as to that issue.  As such, the RO's 
September 1993 rating decision which denied entitlement to 
nonservice-connected pension became final.

In March 1998, the veteran submitted an application to reopen 
his claim of entitlement to nonservice-connected pension 
benefits.  The veteran stated that his medical condition, for 
which he was previously denied entitlement to pension 
benefits, had become worse.  In addition, the veteran 
indicated that he had since developed other disabilities.  

Thereafter, the RO issued a May 1998 rating decision which 
granted the veteran entitlement to nonservice-connected 
pension benefits, effective on March 5, 1998, the date on 
which the RO received the reopened claim.  The RO indicated 
that consideration of an earlier effective date would be done 
when the reports of his treatment at the Buffalo VA Medical 
Center were received and reviewed.  

A review of the treatment reports from the Buffalo VA Medical 
Center from April 1997 to June 1998 show that the veteran 
received treatment during that time for complaints of 
syncopal episodes manifested by nausea and lightheadedness.  
The records do not indicate that the veteran was hospitalized 
or otherwise incapacitated from April 1997 through March 5, 
1998, the date of submission of his reopened claim of 
entitlement to nonservice-connected pension benefits.

As such, the RO denied entitlement to an effective date 
earlier than March 5, 1998 for the grant of nonservice-
connected pension benefits.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An exception to this general rule, however, is provided in a 
case if, within one year from the date on which the veteran 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, which ever is to the advantage of the veteran.  
38 C.F.R. § 3.400(b)(1)(ii)(B).  

VA regulations also provide that "[w]hile rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim."  38 C.F.R. § 3.400(b)(1)(ii)(B).

The record shows that the veteran's formal reopened claim for 
pension benefits was received on March 5, 1998.  Furthermore, 
the Board finds that there is no evidence of record that the 
veteran, within one year of filing his reopened claim in 
March 1998, was so incapacitated as to preclude him from 
filing his claim.  Furthermore, it is noted that the veteran 
has not alleged any such incapacitation.  Thus, the Board 
find that, pursuant to 38 C.F.R. § 3.400(b)(1)(ii)(B), an 
effective date earlier that the date of receipt of the claim, 
March 5, 1998, is not warranted.


ORDER

An effective date earlier than March 5, 1998 for a grant of 
nonservice-connected pension benefits is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

